


110 HR 5862 IH: To amend title 18, United States Code, to require the

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5862
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the
		  reading of crime victims’ rights in open court in criminal
		  cases.
	
	
		That section 3771(b) of title 18, United
			 States Code, is amended by adding at the end the following:
			
				(3)Reading of
				RightsAt a defendant’s
				arraignment on an indictment, or at the commencement of a criminal trial, or a
				sentencing, if there is no trial, the judge shall read in open court the rights
				of victims set forth in subsection
				(a).
				.
		
